Name: 84/358/EEC: Council Decision of 28 June 1984 concerning the conclusion of the Agreement for cooperation in dealing with pollution of the North Sea by oil and other harmful substances
 Type: Decision
 Subject Matter: deterioration of the environment;  natural environment;  European construction;  environmental policy;  information and information processing;  oil industry
 Date Published: 1984-07-16

 16.7.1984 EN Official Journal of the European Communities L 188/7 COUNCIL DECISION of 28 June 1984 concerning the conclusion of the Agreement for cooperation in dealing with pollution of the North Sea by oil and other harmful substances (84/358/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES. Having regard to the Treaty establishing the European Economic Community, and in particular Article 235 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Whereas the first two action programmes of the European Communities on the environment (3) emphasize the importance for the Community of dealing with pollution of the seas in general and make provision inter alia for Community measures to deal with pollution caused by transport and shipping; whereas they specify that the task of protecting sea water constitutes a matter of priority with a view to maintaining vital ecological balances; Whereas the third Community action programme on the environment (4), of which the Council of the European Communities and the representatives of the Governments of the Member States, meeting within the Council, approved the general guidelines on 7 February 1983, recognizes in particular the need for a better policy of coordination on the environmental problems of the North Sea; Whereas by its Decision of 19 May 1981 the Council authorized the Commission to negotiate the accession of the European Economic Community to the Agreement of 9 June 1969 for cooperation in dealing with pollution of the North Sea by oil; Whereas by virtue of Council Decision of 9 September 1983 the Agreement for cooperation in dealing with pollution of the North Sea by oil and other harmful substances, was signed on 13 September 1983; Whereas it is necessary for the Community to approve that Agreement in order to take part in the information exchange and common research and thus achieve the above objectives, alongside Member States and without prejudice to the role hitherto played by them within the framework of the Agreement of 9 June 1969; whereas future Community acts are not hereby prejudiced; Whereas the Agreement of 13 September 1983 provides for exchange of information, common research and cooperation at sea, which of their nature do not constitute common rules which might be affected by agreements which the Member States might wish to conclude within this area. HAS DECIDED AS FOLLOWS: Article 1 The Agreement for cooperation in dealing with pollution of the North Sea by oil and other harmful substances is hereby approved on behalf of the European Economic Community. The text of the Agreement is attached to this Decision. Article 2 The President of the Council shall deposit the instrument as provided for in Article 18 of the Agreement. Done at Luxembourg, 28 June 1984. For the Council The President H. BOUCHARDEAU (1) OJ No C 40, 15. 2. 1984, p. 5. (2) OJ No C 127, 14. 5. 1984, p. 120. (3) OJ No C 112, 20. 12. 1973, p. 1 and OJ No C 139, 13. 6. 1977, p. 1. (4) OJ No C 46, 17. 2. 1983, p. 1. AGREEMENT for cooperation in dealing with pollution of the North Sea by oil and other harmful substances (Bonn Agreement) THE GOVERNMENTS OF THE KINGDOM OF BELGIUM, THE KINGDOM OF DENMARK, THE FRENCH REPUBLIC, THE FEDERAL REPUBLIC OF GERMANY, THE KINGDOM OF THE NETHERLANDS, THE KINGDOM OF NORWAY, THE KINGDOM OF SWEDEN, THE UNITED KINGDOM OF GREAT BRITAIN AND NORTHERN IRELAND AND THE EUROPEAN ECONOMIC COMMUNITY, RECOGNIZING that pollution of the sea by oil and other harmful substances in the North Sea area may threaten the marine environment and the interests of coastal States, NOTING that such pollution has many sources and that casualties and other incidents at sea are of great concern, CONVINCED that an ability to combat such pollution as well as active cooperation and mutual assistance among States are necessary for the protection of their coasts and related interests, WELCOMING the progress that has already been achieved within the framework of the Agreement for cooperation in dealing with pollution of the North Sea by oil, signed at Bonn on 9 June 1969, WISHING to develop further mutual assistance and cooperation in combating pollution, HAVE AGREED AS FOLLOWS: Article 1 This Agreement shall apply whenever the presence or the prospective presence of oil or other harmful substances polluting or threatening to pollute the sea within the North Sea area, as defined in Article 2 of this Agreement, presents a grave and imminent danger to the coast or related interests of one or more Contracting Parties. Article 2 For the purpose of this Agreement the North Sea area means the North Sea proper southwards of latitude 61oN, together with: (a) the Skagerrak the southern limit of which is determined east of the Skaw by the latitude 57o44'00 ³,8N; (b) the English Channel and its approaches eastwards of a line drawn SO nautical miles to the west of a line joining the Scilly Isles and Ushant. Article 3 1. The Contracting Parties consider that protection against pollution of the kind referred to in Article 1 of this Agreement is a matter which calls for active cooperation between them. 2. The Contracting Parties shall jointly develop and establish guidelines for the practical, operational and technical aspects of joint action. Article 4 Contracting Parties undertake to inform the other Contracting Parties about: (a) their national organization for dealing with pollution of the kind referred to in Article 1 of this Agreement; (b) the competent authority responsible for receiving and dispatching reports of such pollution and for dealing with questions concerning measures of mutual assistance between Contracting Parties: (c) their national means for avoiding or dealing with such pollution, which might be made available for international assistance; (d) new ways in which such pollution may be avoided and about new effective measures to deal with it; (e) major pollution incidents of this kind dealt with. Article 5 1. Whenever a Contracting Party is aware of a casualty or the presence of oil or other harmful substances in the North Sea area likely to constitute a serious threat to the coast or related interests of any other Contracting Party, it shall inform that Party without delay through its competent authority. 2. The Contracting Parties undertake to request the masters of all ships flying their flags and pilots of aircraft registered in their countries to report without delay through the channels which may be most practicable and adequate in the circumstances: (a) all casualties causing or likely to cause pollution of the sea; (b) the presence, nature and extent of oil or other harmful substances likely to constitute a serious threat to the coast or relating interests of one or more Contracting Parties. 3. The Contracting Parties shall establish a standard form for the reporting of pollution as required under paragraph 1 of this Article. Article 6 1. For the sole purpose of this Agreement the North Sea area is divided into the zones described in the Annex to this Agreement. 2. The Contracting Party within whose zone a situation of the kind described in Article 1 of this Agreement occurs, shall make the necessary assessments of the nature and extent of any casualty or, as the case may be, of the type and approximate quantity of oil or other harmful substances and the direction and speed of movement thereof. 3. The Contracting Party concerned shall immediately inform all the other Contracting Parties through their competent authorities of its assessments and of any action which it has taken to deal with the oil or other harmful substances and shall keep these substances under observation as long as they are present in its zone. 4. The obligations of the Contracting Parties under the provisions of this Article with respect to the zones of joint responsibility shall be the subject of special technical arrangements to be concluded between the Parties concerned. These arrangements shall be communicated to the other Contracting Parties. Article 7 A Contracting Party requiring assistance to deal with pollution or the prospective presence of pollution at sea or on its coast may call on the help of the other Contracting Parties. Contracting Parties requesting assistance shall specify the kind of assistance they require. The Contracting Parties called upon for help in accordance with this Article shall use their best endeavours to bring such assistance as is within their power taking into account, particularly in the case of pollution by harmful substances other than oil, the technological means available to them. Article 8 1. The provisions of this Agreement shall not be interpreted as in any way prejudicing the rights and obligations of the Contracting Parties under international law, especially in the field of the prevention and combating of marine pollution. 2. In no case shall the division into zones referred to in Article 6 of this Agreement be invoked as a precedent or argument in any matter concerning sovereignty or jurisdiction. Article 9 1. In the absence of an agreement concerning the financial arrangements governing actions of Contracting Parties to deal with pollution which might be concluded on a bilateral or multilateral basis or on the occasion of a joint combating operation, Contracting Parties shall bear the costs of their respective actions in dealing with pollution in accordance with subparagraphs (a) or (b) below: (a) if the action was taken by one Contracting Party at the express request of another Contracting Party, the Contracting Party requesting such assistance shall reimburse to the assisting Contracting Party the costs of its action; (b) if the action was taken by a Contracting Party on its own initiative, this Contracting Party shall bear the costs of its action. 2. The Contracting Party requesting assistance may cancel its request at any time, but in that case it shall bear the costs already incurred or committed by the assisting Contracting Party. Article 10 Unless otherwise agreed the costs of action taken by a Contracting Party at the request of another Contracting Party shall be calculated according to the law and current practice in the assisting country concerning the reimbursement of such costs by a person or entity liable. Article 11 Article 9 of this Agreement shall not be interpreted as in any way prejudicing the rights of Contracting Parties to recover from third parties the costs of action to deal with pollution or the threat of pollution under other applicable provisions and rules of national and international law. Article 12 1. Meetings of the Contracting Parties shall be held at regular intervals and at any time when, due to special circumstances, it is so decided in accordance with the Rules of Procedure. 2. The Contracting Parties at their first meeting shall draw up Rules of Procedure and Financial Rules, which shall be adopted by unanimous vote. 3. The Depositary Government shall convene the first meeting of Contracting Parties as soon as possible after the entry into force of this Agreement. Article 13 Within the areas of its competence, the European Economic Community is entitled to a number of votes equal to the number of its Member States which are Contracting Parties to the present Agreement. The European Economic Community shall not exercise its right to vote in cases where its Member States exercise theirs and conversely. Article 14 It shall be the duty of meetings of the Contracting Parties: (a) to exercise overall supervision over the implementation of this Agreement; (b) to review the effectiveness of the measures taken under this Agreement; (c) to carry out such other functions as may be necessary under the terms of this Agreement. Article 15 1. The Contracting Parties shall make provision for the performance of secretariat duties in relation to this Agreement, taking into account existing arrangements in the framework of other international agreements on the prevention of marine pollution in force for the same region as this Agreement. 2. Each Contracting Party shall contribute 2,5% towards the annual expenditure of the Agreement. The ballance of the Agreement's expenditure shall be divided among Contracting Parties other than the European Economic Community in proportion to their gross national product in accordance with the scale of assessment adopted regularly by the United Nations General Assembly. In no case shall the contribution of a Contracting Party to this balance exceed 20 % of the balance. Article 16 1. Without prejudice to Article 17 of this Agreement, a proposal by a Contracting Party for the amendment of this Agreement or its Annex shall be considered at a meeting of the Contracting Parties. Following adoption of the proposal by unanimous vote the amendment shall be communicated by the Depositary Government to the Contracting Parties. 2. Such an amendment shall enter into force on the first day of the second month following the date on which the Depositary Government has received notifications of approval from all Contracting Parties. Article 17 1. Two or more Contracting Parties may modify the common boundaries of their zones described in the Annex to this Agreement. 2. Such a modification shall enter into force for all Contracting Parties on the first day of the sixth month following the date of its communication by the Depositary Government unless, within a period of three months following that communication, a Contracting Party has expressed an objection or has requested consultation on the matter. Article 18 1. This Agreement shall be open for signature by the Governments of the States invited to participate in the Conference on the Agreement for cooperation in dealing with pollution of the North Sea by oil and other harmful substances, held at Bonn on 13 September 1983, and by the European Economic Community. 2. These States and the European Economic Community may become Parties to this Agreement either by signature without reservation as to ratification, acceptance or approval or by signature subject to ratification, acceptance or approval followed by ratification, acceptance or approval. 3. Instruments of ratification, acceptance or approval shall be deposited with the Government of the Federal Republic of Germany. Article 19 1. This Agreement shall enter into force on the frist day of the second month following the date on which the Governments of all the States mentioned in Article 18 of this Agreement and the European Economic Community have signed the Agreement without reservation as to ratification, acceptance or approval. 2. Upon the entry into force of this Agreement the Agreement for cooperation in dealing with pollution of the North Sea by oil, done at Bonn on 9 June 1969, shall cease to be in force. Article 20 1. The Contracting Parties may unanimously invite any other coastal State of the north-east Atlantic area to accede to this Agreement. 2. In such a case Article 2 of this Agreement and its Annex shall be amended as necessary. The amendments shall be adopted by unanimous vote at a meeting of the Contracting Parties and shall take effect upon the entry into force of this Agreement for the acceding State. Article 21 1. For each State acceding to this Agreement, the Agreement shall enter into force on the first day of the second month following the date of deposit by such State of its instrument of accession. 2. Instruments of accession shall be deposited with the Government of the Federal Republic of Germany. Article 22 1. After this Agreement has been in force for five years it may be denounced by any Contracting Party. 2. Denunciation shall be effected by a notification in writing addressed to the Depositary Government which shall notify all the other Contracting Parties of any denunciation received and of the date of its receipt. 3. A denunciation shall take effect one year after its receipt by the Depositary Government. Article 23 The Depositary Government shall inform the Contracting Parties and those referred to in Article 18 of this Agreement of: (a) any signature of this Agreement; (b) the deposit of any instrument of ratification, acceptance, approval or accession and of the receipt of any notice of denunciation; (c) the date of entry into force of this Agreement; (d) the receipt of any notification of approval relating to amendments to this Agreement or its Annex and of the date of entry into force of such amendments. Article 24 The original of this Agreement, of which the English, French and German texts are equally authentic, shall be deposited with the Government of the Federal Republic of Germany, which shall send certified copies thereof to the Contracting Parties and which shall transmit a certified copy to the Secretary-General of the United Nations for registration and publication in accordance with Article 102 of the Charter of the United Nations. In witness whereof the undersigned, being duly authorized thereto by their respective Governments, have signed this Agreement. Done at Bonn, this 13th day of September 1983. FÃ R DIE REGIERUNG DES KÃ NIGREICHS BELGIEN, FOR THE GOVERNMENT OF THE KINGDOM OF BELGIUM, POUR LE GOUVERNEMENT DU ROYAUME DE BELGIQUE: Vorbehaltlich der Ratifikation, Subject to ratification, Sous rÃ ©serve de ratification. FÃ R DIE REGIERUNG DES KÃ NIGREICHS DÃ NEMARK, FOR THE GOVERNMENT OF THE KINGDOM OF DENMARK, POUR LE GOUVERNEMENT DU ROYAUME DE DANEMARK: Vorbehaltlich der Genehmigung, Subject to approval, Sous rÃ ©serve d'approbation. FÃ R DIE REGIERUNG DER FRANZÃ SISCHEN REPUBLIK, FOR THE GOVERNMENT OF THE FRENCH REPUBLIC, POUR LE GOUVERNEMENT DE LA RÃ PUBLIQUE FRANÃ AISE: FÃ R DIE REGIERUNG DER BUNDESREPUBLIK DEUTSCHLAND, FOR THE GOVERNMENT OF THE FEDERAL REPUBLIC OF GERMANY, POUR LE GOUVERNEMENT DE LA RÃ PUBLIQUE FRANÃ AISE: FÃ R DIE REGIERUNG DES KÃ NIGREICHS DER NIEDERLANDE, FOR THE GOVERNMENT OF THE KINGDOM OF THE NETHERLANDS, POUR LE GOUVERNEMENT DU ROYAUME DES PAYS-BAS: Vorbehaltlich der Annahme, Subject to acceptance, Sous rÃ ©serve d'acceptation. FÃ R DIE REGIERUNG DES KÃ NIGREICHS NORWEGEN, FOR THE GOVERNMENT OF THE KINGDOM OF NORWAY, POUR LE GOUVERNEMENT DU ROYAUME DE NORVÃ GE: Vorbehaltlich der Ratifikation, Subject to ratification, Sous rÃ ©serve de ratification. FÃ R DIE REGIERUNG DES KÃ NIGREICHS SCHWEDEN, FOR THE GOVERNMENT OF THE KINGDOM OF SWEDEN, POUR LE GOUVERNEMENT DU ROYAUME DE SUÃ DE: FÃ R DIE REGIERUNG DES VEREINIGTEN KÃ NIGREICHS GROSSBRITANNIEN UND NORDIRLAND, FOR THE GOVERNMENT OF THE UNITED KINGDOM OF GREAT BRITAIN AND NORTHERN IRELAND, POUR LE GOUVERNEMENT DU ROYAUME-UNI DE GRANDE-BRETAGNE ET D'IRLANDE DU NORD: Vorbehaltlich der Ratifikation, Subject to ratification, Sous rÃ ©serve de ratification. FÃ R DIE EUROPÃ ISCHE WIRTSCHAFTSGEMEINSCHAFT FOR THE EUROPEAN ECONOMIC COMMUNITY, POUR LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE: Vorbehaltlich der Annahme, Subject to acceptance, Sous rÃ ©serve d'acceptation. ANNEX Description of the zones referred to in Article 6 of this Agreement The zones, with the exception of the zones of joint responsibility, are limited by lines joining the following points: Denmark 55o03'00 ³,0N 8o22'00 ³,0E 55o10'00 ³,0N 7o30'00 ³,0E 55o10'00 ³,0N 2o13'30 ³,0E 57o00'00 ³,0N 1o30'00 ³,0E 57o00'00 ³,0N 2o25'04 ³,6E 56o35'42 ³,0N 2o36'48 ³,0E 56o05'12 ³,0N 3o15'00 ³,0E 56o35'30 ³,0N 5o02'00 ³,0E 57o10'30 ³,0N 6o56'12 ³,0E 57o29'54 ³,0N 7o59'00 ³,0E 57o37'06 ³,0N 8o27'30 ³,0E 57o41'48 ³,0N 8o53'18 ³,0E 57o59'18 ³,0N 9o23'00 ³,0E 58o15'41 ³,2N 10o01'48 ³,1E 58o10'00 ³,0N 10o00'00 ³,0E 57o48'00 ³,0N 10o57'00 ³,0E 57o44'48 ³,0N 10o38'00 ³,0E Federal Republic of Germany 53o34'N 6o38'E 54o00'N 5o30'E 54o00'N 2o39',1E 55o10'N 2o13',5E 55o10'N 7o30'E 55o03'N 8o22'E Netherlands 51o32'N 3o18'E 51o32'N 2o06'E 52o30'N 3o10'E 54o00'N 2o39',1E 54o00'N 5o30'E 53o34'N 6o38'E Norway 61o00'00 ³,0N 4o30'00 ³,0E 61o00'00 ³,0N 2o00'00 ³,0E 57o00'00 ³,0N 1o30'00 ³,0E 57o00'00 ³,0N 2o25'04 ³,6E 56o35'42 ³,0N 2o36'48 ³,0E 56o05'12 ³,0N 3o15'00 ³,0E 56o35'30 ³,0N 5o02'00 ³,0E 57o10'30 ³,0N 6o56'12 ³,0E 57o29'54 ³,0N 7o59'00 ³,0E 57o37'06 ³,0N 8o27'30 ³,0E 57o41'48 ³,0N 8o53'18 ³,0E 57o59'18 ³,0N 9o23'00 ³,0E 58o15'41 ³,2N 10o01'48 ³,1E 58o10'00 ³,0N 10o00'00 ³,0E 58o53'34 ³,0N 10o38'25 ³,0E To be continued along the Norwegian-Swedish border Sweden 57o54'N 11o28'E 57o48'N 10o57'E 58o10'N 10o00'E 58o53'34 ³,0N 10o38'25 ³,0E To be continued along the Norwegian-Swedish border United Kingdom 61o00'N 0o50'0 61o00'N 2o00'E 57o00'N 1o30'E 52o30'N 3o10'E 51o32'N 2o06'E The zones of joint responsibility are as follows: 1. Belgium, France and United Kingdom Sea area between parallels 51o32'N and 51o06'N. 2. France and United Kingdom The English Channel south-west of parallel 51o06'N to a line drawn between the points 49o52'N 07o44'W and 48o27'N 06o25'W. 3. Denmark and Sweden Sea area between the lines in Skagerrak joining the points: 57o54'N 11o28'E 57o44',8N 10o38'E 57o44',8N 11o28'E